a

Case 1:19-cv-03173-RMP ECFNo.1_ filed 07/30/19 PagelD.1 Page 1 of 4

UNITED STATES DISTRICT COURT u's. DISTRICT COURT

‘STERN DISTRICT OF WASHINGTON

EASTERN DISTRICT OF WASHINGTON
JUL 29 2019

SEAN F. McAVOY, CLERK

 

ee rmetneipenieiens EET
aes i SPOKANE WASHINGTON
(Name of Plaintiff)
vs. CIVIL RIGHTS COMPLAINT

BY A PRISONER UNDER 42

Stet. of testingan U.S.C. § 1983

UW

Jared A, Brvusic
S ©
a ~
(Natiies of ALL Defendants)

I. Previous Lawsuits

1:19-cy-03173-RMP

 

A. Have you bec ac other lawsuits in any federal court in the United States while a
prisoner? YES ONO

B. If your answer to A is yes, how many? £ Describe the lawsuit in the space
below. (If there is more than one lawsuit, describe the additional lawsuits-on another
piece of paper using the same outline.)

1. Parties to this previous lawsuit:

Plaintiff: Brat Nes| OsS57+48

 

Defendants: edhe: Mx. 2p) unt uJ

— a

S Az =
A Lok pve “Ve ee
fag HAO UDel /
YVehn Serve /)
“VY an Zap Ls [ (Rey. 11/09)

 
Case 1:19-cv-03173-RMP ECF No.1 filed 07/30/19 PagelD.2 Page 2 of 4

i.

HI.

 

2. Court (give name of District): Enetern 0 E hn fal

3. Docket Number:

 

4. Name of judge to whom case was assigned:

 

5. Disposition (For example: Was the case dismissed as frivolous or for failure to state a
claim? Was it appealed? Is it still pending?):

a
A// ere gendsn:
Y —_!

 

6. Approximate date of filing lawsuit:

7. Approximate date of disposition:

 

Place of Present Confinement:

 

_ A, Is there a prisoner grievance procedure available at this institution?" YES ONO .

B. Have you filed any grievances concerning the facts relating totais complaint?
YES ONO

If your answer is NO, explain why not:

 

 

C. Is the grievance process completed? Ss YES ONO

D. Have you sought other informal or formal relief from the PrP a nave
officials regarding the acts alleged in this complaint? YES ONO

 

If your answer is NO, explain why not:

 

Parties to this Complaint

A. Name of Plaintiff: Ble Neca) Inmate No.: OSS792
Laken pe Sours Ja/

Address: fo

Po hame WA FGVPGO)

(In Item B below, place the full name of the defendant, his/her official position, and
his/her place of employment. Use Item C for the names, positions and places of
employment of any additional defendants. Attach additional sheets if necessary.)

 

'

— 4 . @
B. Defendant: Uasegd 3 riasre Official Position: Lf: af&sce

Lv
Place of Employment: = Ly of Jekama
2
Case 1:19-cv-03173-RMP ECFNo.1 filed 07/30/19 PagelD.3 Page 3 of 4

IV

C. Additional Defendants (NOTE: These Defendants must be listed in the caption of the
Complaint.):

 

 

 

 

 

Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including dates, places and other persons involved. Do not give any legal

arguments or cite any cases or statutes. If you allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach additional sheets if necessary.)

 

te heve

bans yalacted aS tewf/f lLrk=pn

=—

 

 

   
 

 

 

lad tg Phage — rben te” Fic c Com

 

     
Case 1:19-cv-03173-RMP ECFNo.1 filed 07/30/19 PagelD.4 Page 4 of 4

Dr thu wow -be an and We
coon tt bolicla -Haeun. @) Mp. Neat

wn at xr ne. pul VLU

ANY Car é ACSC _\ fy TO

 

 

 

 

 

 

 

   

 

 

 

 

 

 

V. Relief

(State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.)

ZL woyt Wry Yialts +e loo.

5 ee? -
Trey tin

 

 

 

wp + A Veu) .&

I declare under penalty of perjury that the foregoing is true and correct.

Signed this DZ aay of AD 2014 .

 

 

(Signature of Plaintiff)
